Title: John Adams to Abigail Adams, 2 February 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Feb. 2. 1796
          
          I recd yesterday yours of 21. and 25 Jan. The Senate and House of Massachusetts without any flights or flashes in their Answer to the

Governors Spech have discovered a Gravity, Wisdom, Firmness and Dignity as much to their honour as it is to the Consolation of the Sober and impartial Part of the Community and the humiliation of all the corrupt and distracted.
          I See daily So many affecting Proofs of the debilitating Power of Age, that I pity an old Man when he exposes himself. I had Yesterday a Scæne in my own Chamber, which moved the tender feelings of my heart for a Friend advanced in Years, not many however beyond my own. I feel bold and Strong myself, tho my hands shake but my Age admonishes me to have a Care.
          It is devoutly to be wished that the Massachusetts had a Governor capable of diffusing his Thoughts over fifteen states and seeing their Dependences on each other as well as their Relations with foreign Nations. Mr Adams cannot. His Pride and Vanity are vastly more extensive than his Abilities. He always had a contracted Mind—tho a subtle and a bold one. He never was over honest nor over candid. He will lie a little for his own Vanity and more for his Party, and as much as a Spartan for his notions of the public good.
          Judge Cushing declines the Place of Chief Justice on Account of his Age and declining Health.
          Let not my Communications worry thee. I am unchangeably determined to serve Under no other than Washington. Telemachus Says to the Suitors. 1. Odyssey. 490 &c
          
            I am not averse
            From Kingly cares if Jove appoint me Such.
          
          I will not resist Jupiter— I will resign to his Will. If his Will is that that any other should be president I know his Will also is that I should be a Farmer—for he has given me an understanding and a heart, which ought not and cannot and will not bow under Jefferson nor Jay nor Hamilton. It would be wicked in me. It would be countenancing Tyranny Corruption & Villany in the People.
          I am &c
          
            J. A
          
        